963 F.2d 376
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Allen Smith (HOUSE), Appellant,v.UNITED STATES of AMERICA, Appellee.
No. 91-3621.
United States Court of Appeals,Eighth Circuit.
Submitted:  May 22, 1992.Filed:  May 27, 1992.

Before BOWMAN, MAGILL, and BEAM, Circuit Judges.
PER CURIAM.


1
Allen House, a federal inmate, appeals from the District Court's1 denial of his 28 U.S.C. § 2255 (1988) motion to vacate his sentence.  We affirm.


2
House was convicted of conspiracy to possess cocaine base with intent to distribute and was sentenced to 135 months in prison and four years of supervised release.  This court affirmed the conviction and sentence.  United States v. Smith (House), Nos. 90-5365/90-5370 (8th Cir.  Apr. 4, 1991) (unpublished per curiam), cert. denied, 111 S. Ct. 2909 (1991).  House then filed the instant motion claiming, inter alia, ineffective assistance of counsel, insufficiency of the evidence, and the improper exercise of peremptory challenges by the government against black venirepersons.


3
We conclude that the District Court did not err in denying House's motion.  Because House has failed to demonstrate that counsel's performance was deficient or that such deficient performance prejudiced his defense, his ineffective assistance claim must fail.   See Strickland v. Washington, 466 U.S. 668, 687 (1984).  Additionally, an insufficiency-of-the-evidence claim should be raised on direct appeal.   See United States v. Gaus, 751 F.2d 1506, 1507 (8th Cir. 1985) (per curiam) (insufficiency of evidence generally not ground for relief in section 2255 motion).  Even if this argument were properly before the court, we believe that the evidence supporting House's conviction was overwhelming.  We also conclude that House has failed to make an adequate showing of discriminatory jury selection under  Batson v. Kentucky, 476 U.S. 79, 96-98 (1986).


4
House's remaining arguments lack merit.  Further, the numerous arguments that House raises for the first time on appeal are not properly before the court.   See Ryder v. Morris, 752 F.2d 327, 332 (8th Cir.), cert. denied, 471 U.S. 1126 (1985).


5
Accordingly, we affirm.



1
 The Honorable Edward J. Devitt, now deceased.  At the time of his death, Judge Devitt was a Senior United States District Judge for the District of Minnesota